Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-01722-PAB-STV

  ELUID VILLARREAL,

          Plaintiff,

  v.

  WALMART, INC.,

          Defendant.


                                           ORDER


          This matter is before the Court on Defendants’ Partial Motion to Dismiss with

  Prejudice [Docket No. 35]. Plaintiff responded, Docket No. 39, to which defendant

  replied. Docket No. 40. The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331,

  1332.

  I. BACKGROUND1

          Plaintiff, who suffers from hypoxia, diabetes, chronic obstructive pulmonary

  disease, and a hernia, worked for defendant for more than 24 years until August 2,

  2019, when he was terminated. Docket No. 33 at 2, ¶¶ 5–6; id. at 10, ¶ 43. While at

  work, defendant suffered an incarcerated umbilical hernia, for which he required

  surgery; however, while on medical leave, he was notified that he was being replaced.

  Id. at 2, ¶¶ 7–8. When plaintiff returned to work, he had to use a wheelchair and


          1
           The Court assumes that the allegations in plaintiff’s amended complaint are
  true in considering the motion to dismiss. Brown v. Montoya, 662 F.3d 1152, 1162
  (10th Cir. 2011).
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 2 of 19




  oxygen, yet defendant reassigned plaintiff to another department and sent him home

  after learning that he was on medication. Id., ¶ 9. Three days later, plaintiff complained

  to a human resources manager that “these actions were being taken against him for

  having been injured on the job and taking medical leave.” Id. at 3, ¶ 10. Then, two

  weeks after complaining about discrimination, store manager Mike Hedges “forced”

  plaintiff to tour the store and would not end the tour despite being made aware that

  plaintiff was running low on oxygen. Id., ¶ 11. As a result, plaintiff lost consciousness,

  fell out of his wheelchair, and had to drive himself to the hospital when defendant did

  not call an ambulance. Id. Though plaintiff received positive feedback and was

  informed that his department was the most profitable in the region, his 2017

  performance review, rated him as “Development Needed.” Id. at 3–4, ¶¶ 12–14.

  Plaintiff complained to Mr. Hedges that the review was discriminatory based on his

  disabilities and on-the-job injury. Id. at 4, ¶ 15.

         In April 2018, plaintiff was not permitted to leave work early despite running low

  on oxygen because he had already used his sick leave. Id., ¶ 16. Then, plaintiff was

  written-up for having too many items out of stock, even though other managers were

  not written-up for the same issue. Id. at 4–5, ¶ 17. While plaintiff was authorized to

  hire additional employees for his department, the new hires were placed in another

  department, which plaintiff complained was discriminatory. Id. at 5, ¶¶ 18–19. When

  plaintiff complained, Mr. Hedges yelled at him in front of his co-workers. Id., ¶ 19. After

  complaining another time, plaintiff was removed from managerial assignments,

  excluded from managerial meetings, excluded from trainings, had supervisors discuss



                                                 2
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 3 of 19




  his medical conditions in front of co-workers, denied wheelchair access, and scheduled

  to work when he had requested time off for doctor’s appointments. Id., ¶¶ 20–21.

         On June 7, 2018, plaintiff filed an EEOC charge, alleging disability discrimination

  and retaliation and, just days later, was denied time off for a medical procedure, yelled

  at by Mr. Hedges, and excluded from departmental meetings.2 Id. at 6, ¶¶ 22–23. The

  next day, plaintiff was told he would have to set up his department by 4:00 a.m., instead

  of the usual 9:00 a.m. Id., ¶ 24. When plaintiff missed the deadline, Mr. Hedges yelled

  at him again, and plaintiff’s attorney sent defendant a “cease and desist letter,” citing

  the Americans with Disabilities Act (“ADA”). Id., ¶ 26. After plaintiff was denied time-off

  for July 3, for which he had previously been approved, he found his wheelchair

  unplugged and inoperable and was made to park his wheelchair in a mice-infested

  closet. Id. at 7, ¶¶ 28–29. After plaintiff was scheduled to work from 3:00 p.m to 3:00

  a.m., his attorney sent another cease and desist letter, again citing the ADA, yet he was

  again excluded from meetings, assigned to trash duty, threatened to be sent “home

  permanently,” and had his shifts changed. Id., ¶¶ 30–31.

         After plaintiff again complained to Mr. Hedges about discrimination and

  retaliation, Mr. Hedges yelled in plaintiff’s face for ten minutes and prevented plaintiff

  from leaving his office. Id. at 8, ¶¶ 32–33. Plaintiff was later investigated for texting co-


         2
          Though plaintiff’s complaint only mentions this EEOC charge, defendant asks
  the Court to consider additional EEOC charges that plaintiff filed. Docket No. 35 at 4,
  ¶¶ 6–8; Docket Nos. 35-1, 35-2, 35-3. Defendant explains that a court may take judicial
  notice of charges not identified in a plaintiff’s complaint. Docket No. 35 at 4 n.3. As
  discussed below, plaintiff argues that, because exhaustion is an administrative defense
  and is not a jurisdictional bar to suit, it is improper to analyze the charges that might be
  necessary for defendant’s affirmative defense on a motion to dismiss. Docket No. 39 at
  10–11.

                                                3
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 4 of 19




  workers, despite that being routinely done, assigned an “asset protection agent” to

  monitor him, had responsibilities taken away, removed from the computer systems and

  trainings, and, after complaining of discrimination and retaliation again, reprimanded

  him for not doing a task that was not possible from his wheelchair. Id. at 8–9, ¶¶

  35–38. After plaintiff returned from another medical leave, he was reassigned to the

  overnight shift and to a department that was not wheelchair accessible, even after he

  requested transfer to his former department as an accommodation. Id. at 10, ¶ 39.

  When he was out on yet another medical leave, in May and June 2019, he filed this

  lawsuit and applied to more than 30 job openings at Walmart for which he was not

  selected. Id., ¶ 40–42. Plaintiff was terminated on August 2, 2019. Id., ¶ 43.

         Plaintiff’s amended complaint claims disability discrimination under the ADA and

  the Colorado Anti-Discrimination Act (“CADA”), retaliation and discrimination for

  requesting medical leave under the Family Medical Leave Act (“FMLA”), and wrongful

  discharge in violation of Colorado public policy. Id. at 11–13, ¶¶ 44–72. Defendant

  moves to dismiss with prejudice plaintiff’s public policy wrongful discharge claim and the

  part of his disability discrimination claims alleging hostile work environment. Docket No.

  35 at 1.

  II. LEGAL STANDARD

         To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

  Procedure, a complaint must allege enough factual matter that, taken as true, makes

  the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

  F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570



                                                  4
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 5 of 19




  (2007)). “[W]here the well-pleaded facts do not permit the court to infer more than the

  mere possibility of misconduct, the complaint has alleged–but it has not shown–that the

  pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal

  quotation marks and alteration marks omitted); see also Khalik, 671 F.3d at 1190 (“A

  plaintiff must nudge [his] claims across the line from conceivable to plausible in order to

  survive a motion to dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s

  allegations are “so general that they encompass a wide swath of conduct, much of it

  innocent,” then plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191

  (quotations omitted). Thus, even though modern rules of pleading are somewhat

  forgiving, “a complaint still must contain either direct or inferential allegations respecting

  all the material elements necessary to sustain a recovery under some viable legal

  theory.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (alterations

  omitted).

  III. ANALYSIS

         A. Wrongful Discharge Claim

         Defendant seeks to dismiss plaintiff’s claim that he was wrongfully discharged in

  violation of public policy because Colorado courts disallow such actions when the

  statute on which the public policy claim is based already provides a remedy for wrongful

  discharge. Docket No. 35 at 6–7.

         “Absent an express contract providing otherwise, Colorado law presumes that an

  employment relationship is terminable at will by either party.” Mullin v. Hyatt Residential

  Grp., Inc., 82 F. Supp. 3d 1248, 1251-52 (D. Colo. 2015) (citing Martin Marietta Corp. v.



                                                5
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 6 of 19




  Lorenz, 823 P.2d 100, 105 (Colo. 1992)). But Colorado courts recognize an exception

  to the at-will employment relationship if the termination stems from the employee’s

  refusal to engage in illegal or unethical conduct or if the employee exercises a

  job-related right. See Crawford Rehab. Servs., Inc. v. Weissman, 938 P.2d 540, 547,

  551-52 (Colo. 1997) (characterizing the exception as “an employee, whether at-will or

  otherwise, should not be put to the choice of either obeying an employer’s order to

  violate the law or losing his or her job” (citation omitted)). To plead a viable wrongful

  discharge in violation of public policy claim, plaintiff must allege that (1) he was

  employed by defendant, (2) defendant terminated his employment, and (3) defendant

  terminated his employment in retaliation for exercising a job-related right or performing

  a specific statutory duty, or in violation of a clearly expressed public policy. See Brown

  v. Premier Roofing, LLC, 173 F. Supp. 3d 1181, 1184 (D. Colo. 2016) (apply ing

  Colorado law).

         The Colorado Supreme Court has held that, in determining whether a Colorado

  statutory right of action supplants a common law right, “statutes in derogation of the

  common law must be strictly construed, so that if the legislature wishes to abrogate

  rights that would otherwise be available under the common law, it must manifest its

  intent either expressly or by clear implication.” Brooke v. Restaurant Servs., Inc., 906

  P.2d 66, 68 (Colo. 1995) (quoting Van Waters & Rogers, Inc. v. Keelan, 840 P.2d 1070,

  1076 (Colo. 1992)). In Brooke, the Colorado Supreme Court, interpreting a prior

  version of the CADA, concluded that the legislature did not intend for CADA to provide

  the exclusive remedy for sex discrimination claims. 906 P.2d at 68–70.



                                                6
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 7 of 19




         Courts considering the CADA’s preemptive effect in the context of wrongful

  discharge claims, however, have reached varied results. For instance, one court found

  Brooke dispositive in ruling that a wrongful discharge in violation of public policy claim

  brought under the CADA was not preempted. Kennedy v. Colo. RS, LLC, 872 F. Supp.

  2d 1146, 1150–51 (D. Colo. 2012) (collecting cases). Other courts have reached

  similar conclusions. See, e.g., Marcantonio v. Comcast Cable Commc’ns Mgmt., LLC,

  No. 14-cv-03313-KLM, 2016 WL 775689, at *3 (D. Colo. Feb. 29, 2016) (concluding ,

  “the Court is inclined to agree with Plaintiff that a claim for wrongful discharge in

  violation of CADA is legally cognizable.”); Waters v. AXL Charter Sch., No.

  12-cv-01384-LTB, 2013 WL 856524, at *10 (D. Colo. Mar. 7, 2013) (“Finally, I note that

  the law may allow a wrongful discharge claim based on violations of the CADA.”).

         Some courts have reached the opposite conclusion, some without relying on

  Brooke. See, e.g., Ybarra v. Comprehensive Software Sys., LLC, No. 18-cv-01679-

  NYW, 2019 WL 266310, at *7 (D. Colo. Jan. 18, 2019) (“because CADA already

  provides a remedy for wrongful discharge, a free-standing wrongful discharge claim

  predicated on CADA violations is not otherwise available”); Christen-Loper v. Bret’s

  Elec., LLC, 175 F. Supp. 3d 1213, 1219 (D. Colo. 2016) (discussing Brooke as not

  dispositive and concluding “that a wrongful discharge claim premised upon the CADA is

  not actionable”); Spaziani v. Jeppesen Sanderson, Inc., No. 14-cv-03261-REB-KMT,

  2015 WL 5307971, at *3 (D. Colo. Sept. 11, 2015) (dism issing the plaintiff’s wrongful

  discharge claim predicated on CADA violations because no such claim “may lie when

  the statute on which it is premised already provides a remedy for discriminatory or



                                                7
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 8 of 19




  retaliatory discharge”); Gatuma v. Encore Elec., Inc., No. 12-cv-01611-MSK-MEH, 2012

  WL 5354932, at *3–*5 (D. Colo. Oct. 30, 2012) (f inding more persuasive the view that a

  wrongful discharge claim could not proceed when predicated on CADA violations

  because the CADA provided the exclusive remedy); Endahl v. Vinnell Corp., No.

  04-cv-00426-MSK-PAC, 2006 WL 57496, at *10 (D. Colo. Jan. 10, 2006) (sam e) (citing

  Gamble v. Levitz Furniture Co., 759 P.2d 761 (Colo. App. 1988)).

         Defendant relies on cases where courts have ruled that tort claims for wrongful

  discharge in violation of public policy were barred because the statute providing the

  requisite public policy already provides a wrongful discharge remedy. See Docket No.

  35 at 6–7. Generally speaking, these cases turn on the following reasoning:

         The concept of a wrongful discharge evolved as an exception to the at-will
         employment doctrine and is designed to provide a remedy for unlawful
         adverse employment actions where no cause of action for breach of
         contract would lie. The Colorado courts have expressly disallowed its
         application where a statute provides a wrongful discharge remedy.

  Caspar v. Lucent Techs., Inc., 280 F. Supp.2d 1246, 1249 (D. Colo. 2003); see also

  Gatuma, 2012 WL 5354932, at *5; Krauss v. Catholic Health Initiatives Mountain

  Region, 66 P.3d 195, 203 (Colo. App. 2003); Gamble, 759 P.2d at 766.

         Plaintiff relies on the Kennedy line of cases and counters that “it is plain that the

  CADA does not bar wrongful discharge tort claims.” Docket No. 39 at 3. Plaintiff

  argues that the Colorado Supreme Court’s holding in Brooke that “the creation of a

  private right of action by state statute does not bar pre-existing common law rights of

  action unless the legislature clearly expressed its intent to do so,” 906 P.2d at 68, along

  with the CADA’s 2013 amendments, which state, “[n]othing in this section precludes a



                                                8
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 9 of 19




  party from asserting any other available statutory or common law claims,” Colo. Rev.

  Stat. § 24-34-405(7), mean that the plaintiff’s claim is not barred. Docket No. 39 at 3–5.

  In reply, defendant explains that the CADA amendments mean that the CADA does not

  preclude any “available” statutory or common law remedy, but the wrongful discharge

  remedy is not “available” to plaintiff. Docket No. 40 at 2.

         While the Court notes that the Colorado Suprem e Court recently reaffirmed that

  the CADA is focused on liability rather than remedies, see Elder v. Williams, 477 P.3d

  694 (Colo. 2020), which adds relevance to Brooke, the Court need not wade into the

  dispute of whether Brooke or Gamble is correct. This is because plaintiff’s CADA

  wrongful discharge claim is barred because it is based on the same facts and subject to

  the same standards as his ADA claim. See Ybarra, 2019 WL 266310, at *7–*8.

         To state a discrimination claim under the ADA (Claim 1), plaintiff must establish

  that he “(1) is a disabled person as defined by the ADA; (2) is qualified, with or without

  reasonable accommodation, to perform the essential functions of the job held or

  desired; and (3) suffered discrimination by an employer or prospective employer

  because of that disability.” Justice v. Crown Cork & Seal Co., Inc., 527 F.3d 1080,

  1086 (10th Cir. 2008). As stated above, to plead a wrongful discharge in violation of

  public policy claim under the CADA, plaintiff must allege that (1) he was employed by

  defendant, (2) defendant terminated his employment, and (3) defendant terminated his

  employment in retaliation for exercising a job-related right or performing a specific

  statutory duty, or in violation of a clearly expressed public policy. See Brown, 173 F.

  Supp. 3d at 1184. Therefore, as defendant argues, plaintiff’s public policy wrongful



                                               9
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 10 of 19




   discharge claim is duplicative of his claim under the ADA. The Court in Ybarra

   confronted this issue in the Title VII context and held that, because the plaintiff’s Title

   VII claims were subject to the same standards as his CADA claims and were based on

   the same facts, the “wrongful discharge claim based on the same underlying facts

   cannot stand.” Ybarra, 2019 WL 266310, at *8. Title VII and the CADA “rise or fall

   together” and are therefore often analyzed together. See Agassounon v. Jeppesen

   Sanderson, Inc., 688 F. App’x 507, 509 (10th Cir. 2017) (unpublished). Similarly, Title

   VII and the ADA are often interpreted together. See generally Exby-Stolley v. Bd. of

   Cnty. Comm’rs, 979 F.3d 784 (10th Cir. 2020) (explaining the similarities and

   differences between Title VII and the ADA); see also Lanman v. Johnson Cnty., 393

   F.3d 1151, 1155 (10th Cir. 2004) (stating that Congress borrowed the ADA language

   from Title VII). As relevant here, claims brought under both the CADA and the ADA are

   subject to the burden-shifting framework of McDonnell Douglas Corp. v. Green, 411

   U.S. 792 (1973). See Colo. Civil Rights Comm’n v. Big O Tires, Inc., 940 P.2d 397,

   399–400 (Colo. 1997) (adopting McDonnell Douglas in analyzing state employment

   discrimination claims under the CADA); Carter v. Pathfinder Energy Servs., Inc., 662

   F.3d 1134, 1141 (10th Cir. 2011) (“W e apply the burden-shifting framework set forth in

   McDonnell Douglas . . . , to ADA discrimination claims.”).

          Here, the same facts giving rise to plaintiff’s CADA claims are the same as those

   giving rise to his ADA claims. While plaintiff explains that his wrongful discharge claim

   is “premised on disability discrimination in violation of the CADA, a state statute, not the

   ADA, a federal one,” plaintiff does not argue that the two claims are based on different



                                                10
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 11 of 19




   facts or not subject to the same burden-shifting framework. Docket No. 39 at 7. The

   Court does not find plaintiff’s argument to be persuasive. See Ybarra, 2019 WL

   266310, at *8 (“I find unconvincing [the] argument that [plaintiff’s] wrongful discharge

   claim may proceed simply because it rests on violations of CADA as opposed to

   violations of Title VII.”). Rather, because the ADA provides remedies for alleged

   employment-related discrimination, a wrongful discharge claim based on the same

   underlying facts cannot stand. Other courts have reached similar conclusions in the

   context of Title VII and other federal statutes. See, e.g., Caspar, 280 F. Supp. 2d at

   1248–49 (Title VII); Stout v. Gyrodata, Inc., 560 F. App’x 765, 766–67 (10th Cir. 2014)

   (unpublished) (OSHA); Hein v. AT&T Operations, Inc., No. 09-cv-00291-WYD-CBS,

   2010 WL 5313526, at *6 (D. Colo. Dec. 17, 2010) (Sarbanes-Oxley Act); Krauss, 66

   P.3d at 203 (FMLA). Therefore, the Court will grant defendant’s motion and will dismiss

   the wrongful discharge claim.

          B. Hostile Work Environment Claim

          Defendant also moves to dismiss plaintiff’s hostile work environment claim.

   Docket No. 35 at 10. Defendant argues that plaintiff did not properly exhaust his

   administrative remedies because “none of Plaintiff’s charges of discrimination lay a

   foundation for a hostile work environment claim.” Id. at 11.

          Before the Court can determine whether plaintiff exhausted his administrative

   remedies, the Court must first determine whether it can review the EEOC charges that

   defendant asks the Court to take judicial notice of. While plaintiff’s complaint briefly

   mentions one June 7, 2018 charge filed with the EEOC, see Docket No. 33 at 6, ¶ 22,



                                               11
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 12 of 19




   defendant argues that the Court may take judicial notice of the June 7, 2018 charge, as

   well as a second charge that defendant states plaintiff filed on April 8, 2019 and

   amended on October 24, 2019, because they are public documents. Docket No. 35 at

   3–4, ¶¶ 5–10; id. at 4 n.3.

          Generally, if a court considers matters outside the pleadings in deciding a Rule

   12(b)(6) motion, “the motion must be treated as one for summary judgment under Rule

   56.” Fed. R. Civ. P 12(d). However, “if a plaintiff does not incorporate by reference or

   attach a document to its complaint, but the document is referred to in the complaint and

   is central to the plaintiff’s claim,” the Court may consider it on a motion to dismiss. GFF

   Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir. 1997).

          Plaintiff frames this not as a question of judicial notice but rather as a question of

   the pleading requirements for exhaustion. Plaintiff insists that, because exhaustion is

   an affirmative defense not a jurisdictional bar to suit, 3 he need not have pled

   exhaustion. Docket No. 39 at 9–10. Therefore, because affirmative defenses may only

   be considered on a Rule 12(b)(6) motion when the plaintiff admits all of the elements of

   the administrative defense, which plaintiff did not do here, the exhaustion issue is not

   before the Court, and the Court cannot consider the EEOC charg es. Id. at 10–11.

          The Court disagrees with plaintiff’s reasoning. Because the first charge is


          3
            For nearly forty years, the Tenth Circuit “held that exhaustion of administrative
   remedies is a ‘jurisdictional prerequisite to suit.’” Lincoln v. BNSF Ry. Co., 900 F.3d
   1166, 1181 (10th Cir. 2018) (quoting Sampson v. Civiletti, 632 F.2d 860, 862 (10th Cir.
   1980)). However, the Supreme Court recently held that “Title VII’s charge-filing
   requirement is not of jurisdictional cast.” Fort Bend Cnty., Texas v. Davis, 139 S. Ct.
   1843, 1850 (2019). Rather, “Title VII’s charge-filing requirement is a processing rule,
   albeit a mandatory one, not a jurisdictional prescription delineating the adjudicatory
   authority of courts.” Id.

                                                12
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 13 of 19




   referenced in plaintiff’s complaint and, as explained below, is critical to the Court’s

   resolution of the plaintiff’s claims, the Court may take judicial notice of it. Martinez v.

   City & Cnty. of Denver, No. 08-cv-01503-PAB-MJW, 2010 WL 1380529, at *1 (D. Colo.

   Mar. 31, 2010); GFF, 130 F.3d at 1384. Moreover, the Court may take judicial notice of

   the EEOC charges because they are administrative records. Id.; see also Larson v.

   Conewango Prods., Corp., 2010 WL 1135987, at *5–6 (E.D. Cal. March 22, 2010)

   (taking judicial notice of EEOC charge); Lunardini v. Mass. Mut. Life Ins. Co., 696 F.

   Supp. 2d. 149, 157 n.6 (D. Conn. March 1, 2010) (“W here a plaintiff alleges in the

   complaint that charges of discrimination have been filed with the . . . EEOC, those

   charges themselves may be considered either as matters referenced in the complaint

   or as public records subject to judicial notice.” (internal quotations omitted)). Other

   courts have also taken judicial notice of EEOC charging documents. See, e.g., Ingle v.

   Ieros, LLC, No. 18-cv-02759-LTB, 2019 WL 2471152, at *4 (D. Colo. June 13, 2019);

   Golden v. Mgmt. & Training Corp., 319 F. Supp. 3d 358, 366 n.2 (D.D.C. 2018) (“In

   employment discrimination cases, courts often take judicial notice of EEOC charges

   and EEOC decisions.”) (collecting cases); Romens v. City of Colorado Springs, No. 13-

   cv-01441-RM-KLM, 2015 WL 4607659, at *4 (D. Colo. Aug. 3, 2015).

          Plaintiff also argues that, because the Court is to liberally construe charging

   documents and the allegations made in charging documents, it is inappropriate for the

   Court to consider only the three EEOC documents and not “whether any other

   documents [that plaintiff] filed with the EEOC would support [defendant’s] exhaustion

   defense.” Docket No. 39 at 10. Rather, because administrative exhaustion can be



                                                 13
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 14 of 19




   “achieved through documents other than a formal EEOC charge, the defense could

   only be properly evaluated” by considering all of plaintiff’s communications with the

   EEOC. Id. at 11 (citing Fed. Exp. Corp. v. Holowecki, 552 U.S. 389, 402 (2008)). The

   Tenth Circuit has held that, while “there are times in which a different filing, such as an

   intake questionnaire, can constitute a charge for certain purposes, the general rule

   remains that we typically look to the charge form if one exists. This is because the

   charge form, not a previous filing, is given to the employer to notify it of the potential

   claims against it and ordinarily determines the scope of the EEOC’s investigation.”

   Jones v. Needham, 856 F.3d 1284, 1290 (10th Cir. 2017) (internal citation om itted).

   Moreover, the Court’s inquiry goes only to what is alleged in the charge, not a resulting

   investigation. Smith v. Cheyenne Ret. Inv’rs L.P., 904 F.3d 1159, 1164 (10th Cir. 2018)

   (while the court liberally construes allegations in an EEOC charging document, “the

   charge must contain facts concerning the discriminatory . . . actions underlying each

   claim.” (quoting Jones v. U.P.S., Inc., 502 F.3d 1176, 1186 (10th Cir. 2007))); see also

   Ingle, 2019 WL 2471152, at *4 (the court need not consider additional docum ents).

   The Court therefore finds that it may consider the three EEOC charges that defendant

   has submitted with its motion to dismiss. See Docket Nos. 35-1, 35-2, 35-3.

          Defendant seeks to dismiss “the part of [plaintiff’s] disability discrimination claims

   alleging hostile work environment,” Docket No. 35 at 1, because plaintiff failed to

   exhaust his administrative remedies, as “none of Plaintiff’s charges of discrimination lay

   a foundation for a hostile work environment claim.” Id. at 11.

          Title I of the ADA, which incorporates Title VII’s procedures, see 42 U.S.C.



                                                14
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 15 of 19




   § 12117(a), requires a plaintiff to exhaust his administrative remedies before filing suit.

   Jones, 502 F.3d at 1183. The first step of exhaustion is filing a charge with the EEOC.

   Id. A plaintiff can fulfill this requirement by satisfying the EEOC’s “minimum

   requirements for a charge” and “the circumstances of the case indicate that [the

   plaintiff] intended to activate the administrative process.” Id. The EEOC has broad

   discretion to determine the content and form of the charge. See 42 U.S.C.

   § 2000e–5(b). In addition to requiring that a charge be written, signed, and verified, 29

   C.F.R. § 1601.9, EEOC regulations state that a charge “should contain,” among other

   things, “[a] clear and concise statement of the facts, including pertinent dates,

   constituting the alleged unlawful employment practices.” Id. at § 1601.12(a). But even

   if a charge fails to contain the specified information, it may still be sufficient, provided it

   is “a written statement sufficiently precise to identify the parties, and to describe

   generally the action or practices complained of.” Id. at § 1601.12(b); see also Jones,

   502 F.3d at 1184.

          “A plaintiff normally may not bring a Title VII action based upon claims that were

   not part of a timely-filed EEOC charge for which the plaintiff has received a

   right-to-sue-letter.” Foster v. Ruhrpumpen, Inc., 365 F.3d 1191, 1194 (10th Cir. 2004)

   (citation omitted); Smith, 904 F.3d at 1164 (a plaintiff’s claim in court “is generally

   limited by the scope of the administrative investigation that can reasonably be expected

   to follow the charge of discrimination submitted to the EEOC” (citation omitted)). The

   purpose of the exhaustion requirement is “to give notice of an alleged violation to the

   charged party and to give the administrative agency an opportunity to conciliate the



                                                 15
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 16 of 19




   claim in furtherance of Title VII’s goal of securing voluntary compliance.” Douglas v.

   Norton, 167 F. App’x 698, 711 (10th Cir. 2006) (unpublished). Therefore, while the

   court must “‘liberally construe’ the plaintiff's allegations in the EEOC charge, ‘the charge

   must contain facts concerning the discriminatory and retaliatory actions underlying each

   claim.’” Smith, 904 F.3d at 1164 (quoting Jones, 502 F.3d at 1186).

          In certain circumstances, however, a plaintiff may seek relief for allegations that

   were not included in the EEOC charge, so long as the new claims are “reasonably

   related to the allegations of the EEOC charge.” Mitchell v. City & Cnty. of Denver, 112

   F. App’x 662, 667 (10th Cir. 2004) (unpublished). “The ultimate question is whether the

   conduct alleged in the lawsuit would fall within the scope of an EEOC investigation

   which would reasonably grow out of the charges actually made in the EEOC charge.”

   Smith, 904 F.3d at 1164 (alteration omitted). This is a “lenient” pleading standard. Azu

   v. Sam’s Club, Inc., No. 18-cv-01956-RBJ, 2019 WL 5577948, at *5 (D. Colo. Oct. 29,

   2019). Further, unlike a complaint, an EEOC charge need not meet the plausible

   pleading standards of Rule 8 of the Federal Rules of Civil Procedure. Jones, 856 F.3d

   at 1291–92.

          Here, defendant claims that plaintiff failed to exhaust his administrative remedies

   for his hostile work environment claim because his EEOC charges did not provide “facts

   indicating that his workplace was permeated with ridicule, intimidation or insult based

   on his protected status.” Docket No. 35 at 11–12. Def endant states that the words

   “hostile work environment,” “harassment,” and “abuse” do not appear in the charges.

   Id. at 12. In response, plaintiff explains that a charge need only “describe generally the



                                               16
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 17 of 19




   alleged discrimination in order to give notice of an alleged violation to the charged

   party.” Docket No. 39 at 11 (quoting Jones, 856 F.3d at 1291). Allegations are

   sufficient to exhaust if the facts alleged “would prompt an investigation of the claim.” Id.

   (quoting Jones, 856 F.3d at 1290). Furthermore, plaintiff argues that, at the EEOC

   charge stage, the motion to dismiss “plausibility standard does not apply to allegations

   of hostile work environment” and that a hostile work environment claim is exhausted if a

   charging party checks the boxes for discrimination and retaliation and provides general

   allegations. Id. at 12.

          Defendant relies on Hunt v. Riverside Transp., Inc., 539 F. App’x 856 (10th Cir.

   2013) (unpublished), and Hartwell v. Sw. Cheese Co., LLC, 276 F. Supp. 3d 1188,

   1203–04 (D.N.M. 2016). In both of these cases, the court held that plaintiffs failed to

   exhaust their administrative remedies regarding their hostile work environment claims.

   In these cases, plaintiffs failed to give any notice that they sought a hostile work

   environment claim. In Hunt, the Tenth Circuit found that “Hunt’s hostile work

   environment claim could not reasonably be expected to follow the allegations contained

   in his [EEOC] charge” because he had “not specif[ied] that he was complaining of a

   hostile work environment nor did the narrative portion of his charge adequately describe

   a hostile work environment.” 539 F. App’x at 859. Although a plaintiff need not use the

   exact words “hostile work environment,” the plaintiff in Hunt had failed to even assert

   that he had been “subjected to severe racial harassment.” Hunt v. Riverside Transp.,

   Inc., 2013 WL 1497805, at *10 (D. Kan. Apr. 11, 2013). Sim ilarly, in Hartwell, the

   plaintiff merely alleged that she had been passed her over for a “younger, [w]hite



                                                17
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 18 of 19




   [e]mployee,” and defendant had suspended her for having a tongue ring. 276 F. Supp.

   3d at 1204. These allegations, the court held, “would not lead an investigator to find

   racial or sexual harassment.” Id. at 1204–05.

          Here, while plaintiff did not use the words “hostile work environment,”

   he alleged, among other things, that he was forced to tour the store when he was

   running low on oxygen and lost consciousness as a result, was yelled at repeatedly by

   Mr. Hedges, sometimes in front of his co-workers, was denied wheelchair access to

   parts of the store, was forced to set up his department at 4:00 AM, five hours earlier

   than usual, had his wheelchair unplugged and made inoperable, had his car taillights

   smashed, was threatened to be sent home, was closely monitored, and was falsely

   accused of stealing. Docket No. 35-1 at 2; Docket No. 35-2 at 1–2. In contrast to Hunt

   and Hartwell, the Court finds these allegations sufficient to meet the “lenient” pleading

   standards necessary to indicate that plaintiff sought to pursue a hostile work

   environment claim. See Azu, 2019 WL 5577948, at *5. Considering the language

   plaintiff used and the repeated actions he alleged, a hostile work environment claim

   “would fall within the scope of the administrative investigation which can reasonably be

   expected to grow out of” plaintiff’s EEOC charge. See Mitchell, 112 F. App’x at 667;

   Azu, 2019 WL 5577948, at *7; Tastan v. Los Alamos Nat’l Sec., LLC, 2019 WL

   2163991 (D.N.M. May 17, 2019) (finding that plaintiff's allegations in her amended

   complaint concerning a hostile work environment were within the scope of her EEOC

   charge, where she stated merely that she was “subjected to different terms and

   conditions” and “harassed through constant monitoring and harsher treatment”).



                                               18
Case 1:19-cv-01722-PAB-STV Document 85 Filed 03/17/21 USDC Colorado Page 19 of 19




   Therefore, the Court will deny defendant’s motion to dismiss on this ground, and

   plaintiff may proceed with his hostile work environment disability discrimination claim.

   IV. CONCLUSION

          For these reasons, it is

          ORDERED that Defendants’ Partial Motion to Dismiss with Prejudice [Docket No.

   35] is GRANTED IN PART and DENIED IN PART. It is further

          ORDERED that plaintiff’s fourth claim is DISMISSED with prejudice.


          DATED March 17, 2021.

                                             BY THE COURT:


                                             ____________________________
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                               19
